Scott, Judge,
delivered the opinion of the court.
As the question was not raised, we will not determine whether this was a proper case for an interpleader, and whether Lane would not have been entirely justified by the law in paying the note to the administrator, to whom he gave it. We are of the opinion that no part of the proceeds of the note belonged to the plaintiffs in error, Phillips & Ray. The first clause in the agreement, by which Jones, the intestate, conveyed to the plaintiffs in error one half of his interest in the California company, was, no doubt, sufficiently comprehensive to have included an interest in the stock of the company. But after these general words, it is stipulated, and that, too, it would seem, with a view to explain what had gone before, that Phillips & Ray should not be partners in the company, but only purchasers of one half of said Jones’ interest in the metals and ores, that might be by Jones acquired as his share in the said company. Phillips & Ray could not but be partners, if they owned a share of the stock of the company. • The only way to give effect to this stipulation would be, to divest them of all interest in the stock or outfit. But the subsequent words place the matter beyond all doubt. They were not to be partners, but only purchasers of one half of Jones’ interest in the metals and ores that might be obtained as his share. The rule that every part of an instrument should have effect, in interpreting it, must be subservient to the more important rule, which requires that the whole deed must be taken together, in order to ascertain the intent of the parties.
The judgment is affinned, the other judges concurring.